DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2019, 12/06/2019 and 02/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-6 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the recited “a controller module configured to selectively energize a magnetic field relative to .
Claims 15 and 16 inherit the   35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, deficiency from parent claim 14.
Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the recited “applying a rotational force includes energizing a first magnetic field”.  The claimed invention fails to disclose a structure to “selectively energize a magnetic field” along with a location for said structure.
Claims 19 and 20 inherit the   35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, deficiency from parent claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uitto et al. [US 20140091062].
Claim 1, Uitto et al. discloses a contactor assembly [10], comprising: a first conductor [14] rotatable about a longitudinal axis [defined by rotating roll 12] and having a first set of axially extending protrusions [28]; and a second conductor [11] aligned with the longitudinal axis and rotationally fixed and having a second set of axially extending protrusions [17/18] interdigitally arranged with the first set of protrusions; wherein at least a subset of the first set of extending protrusions and at least a subset of the second set of protrusions are conductively connected when the first conductor is rotated about the longitudinal axis to a first rotational position [figure 3], and wherein the first set of extending protrusions and the second set of protrusions are not conductively connected when the first conductor is rotated about the longitudinal axis to a second rotational position [figure 2].  
Claim 2, Uitto et al. discloses the contactor assembly of claim 1 further comprising a third conductor [the other one of 11] aligned with the longitudinal axis, spaced from the second conductor [11] by the first conductor [14], and rotationally fixed.  
Claim 3, Uitto et al. discloses the contactor assembly of claim 2 wherein the third conductor [the other one of 11] includes a third set of axially extending protrusions [17/18], wherein the first conductor includes a fourth set of axially extending protrusions, and wherein the third set and the fourth set of extending protrusions [28] are interdigitally arranged.  

Claim 5, Uitto et al. discloses the contactor assembly of claim 3 wherein the second set of extending protrusions [17/18] are angularly aligned about the longitudinal axis with the third set of extending protrusions [17/18; figures 2 and 3].  
Claim 6, Uitto et al. discloses the contactor assembly of claim 1 wherein the first set of extending protrusions [one of 17/18] each include a first radially extending angular face [24] and a second radially extending angular face [24], and wherein the first angular face of one of the first set of extending protrusions is adjacent to the second angular face of another of the first set of extending protrusions [figure 7].  
Claim 7, Uitto et al. discloses the contactor assembly of claim 6 wherein the second set of extending protrusions [the other one of 17/18] each includes a third radially extending angular face [24] and a fourth radially extending angular face [24], and wherein the third angular face [24] of one of the second set of extending protrusions is adjacent to the fourth angular face of another of the second set of extending protrusions [figure 7].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Uitto et al. [US 20140091062] in view of Pierre [US 3,631,366].
Claim 12, Uitto et al. discloses the contactor assembly of claim 1 with the exception of the first conductor includes a magnet fixed along a first conductor outer surface.  
Pierre teaches an electromagnetically actuated contactor [figures 1-7] wherein a first conductor [9; col 2 lines 4-6] which includes a magnet fixed along a first conductor outer surface [9 can be made from hard material; col. 1 lines 65-68].

Claim 13, Uitto et al. as modified discloses the contactor assembly of claim 12, Pierre teaches further comprising a controller module [not shown but inherent to perfor the current switching operations disclsoesd; col. 1 lines 60-72 and col. 2 lines 60-64] configured to selectively energize a magnetic field relative to the magnet [col. 1 lines 60-72].  
Claim 14, Uitto et al. as modified discloses the contactor assembly of claim 13 wherein Pierre teaches that the controller module is further configured to selectively energize a magnetic field to attract the magnet, operably rotating the first conductor about the longitudinal axis toward one of the first rotational position or the second rotational position [col. 1 lines 60-72].  
Claim 15, Uitto et al. as modified discloses the contactor assembly of claim 13 wherein Pierre teaches that the controller module is further configured to selectively energize a magnetic field to repel the magnet, operably rotating the first conductor 22324114-US-2/-71966-1404 about the longitudinal axis toward one of the first rotational position or the second rotational position [col. 2 lines 60-64].  
Claim 16, Uitto et al. as modified discloses the contactor assembly of claim 13, Pierre teaches further comprising a housing having a coil [10/13] axially aligned with the magnet [figures 1-6], wherein the coil is configured to generate the magnetic field when selectively energized by the controller module [col. 1 lines 60-72 and col. 2 lines 60-64].  
.

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/BERNARD ROJAS/Primary Examiner, Art Unit 2837